Citation Nr: 0016278	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for scar of the upper 
posterior left thigh, resulting from a wound received in 
action.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from November 1943 to 
November 1945.  His report of discharge notes that he was 
awarded the Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision in which the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO) denied a compensable evaluation for a 
disability described as scar, upper posterior left thigh, 
wounded in action (WIA), asymptomatic.

The Board has reviewed the evidence and finds that additional 
development is necessary before the completion of appellate 
review.

Pursuant to the veteran's claim for a compensable evaluation 
for his service-connected scar, the RO afforded him a VA 
examination in August 1998.  The examination report states 
only, "The veteran reports no change in the scar since 
previous exam."  No findings or observations relevant to the 
site of the scar are reported.  The last VA examination of 
record is dated in January 1993.  The last VA examination 
specifically concerning the scar is dated in January 1991.

In his substantive appeal, dated in September 1998, the 
veteran avers that his left leg bothers him and that he 
experiences pain, which makes it difficult for him to stand 
for long periods of time.

The veteran has presented a well-grounded claim for his 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition has 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Due to the change in status alleged by the veteran in his 
September 1998 substantive appeal, the Board finds that the 
veteran should be afforded another examination to determine 
the nature and extent of disability attributable to the scar.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Snuffer v. 
Gober, 10 Vet. App. 400 (1997).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should afford the veteran an 
examination to determine the extent of 
his service-connected scar due to his 
shell fragment wound to the left thigh.  
All indicated tests and studies should 
be accomplished.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner's 
conclusions, and the reasons or bases 
therefor, are to be set forth in a 
clear, logical and concise manner in the 
examination report.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.

2.  The RO should re-evaluate the 
veteran's service-connected scar in light 
of the newly acquired evidence.  If so 
warranted, the RO should consider whether 
the veteran exhibits symptomatology that 
warrants separate, compensable 
evaluations under other diagnostic codes, 
in accordance with Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

3.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




